Curia, per

Frost, J.
In this case the presiding Judge erred in deciding, that it was necessary for the demandant to shew title in her husband to the land in dispute, in order to establish her claim to dower. In Forrest vs. Trammell, 1 Bail. 77, it was held that the demandant in dower need not. make out a regular chain of title in her husband ; but that it is sufficient for her to show that he had been in possession during the coverture ; and it is then incumbent on the defendant to shew a paramount title in himself.
The motion is granted. •
Richardson, O’Neall, Evans, Butler and Ward-law, JJ. concurred.